988 A.2d 1007 (2010)
412 Md. 492
Rubin PAZ-RUBIO
v.
The HONORABLE Janice R. AMBROSE.
No. 92, September Term, 2009.
Court of Appeals of Maryland.
February 16, 2010.
Paul Victor Jorgensen, Middletown, MD (Norman C. Usiak, Frederick, MD), on brief, for Petitioner.
Kendra Y. Ausby, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland, Baltimore, MD), on brief, for Respondent.
ARGUED BEFORE BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
This case having been argued before the Court in the February, 2010 Session of Court, it is this 16th day of February, 2010
ORDERED, by the Court of Appeals of Maryland, that the Order in the Court of Special Appeals dated June 8, 2009 dismissing the appeal be, and it is hereby, affirmed and said Order be adopted by this Court as this case is moot.